[Cite as Columbus City School Bd. of Edn. v. Franklin Cty. Bd. of Revision, 2014-Ohio-4360.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Board of Education of the Columbus                     :
City Schools,
                                                       :
                 Appellant-Appellee,
                                                       :
v.
                                                       :                  No. 14AP-167
Franklin County Board of Revision et al.,                               (BTA No. 2013-2481)
                                                       :
                 Appellees-Appellees,                              (REGULAR CALENDAR)
                                                       :
621 City Park, LLC,
                                                       :
                 Appellee-Appellant.
                                                       :



                                         D E C I S I O N

                                  Rendered on September 30, 2014


                 Rich & Gillis Law Group, LLC, Mark H. Gillis, and
                 Kimberly G. Allison, for appellee Board of Education of the
                 Columbus City Schools.

                 Ronald B. Noga, for appellant.

                           APPEAL from the Ohio Board of Tax Appeals

SADLER, P.J.
        {¶ 1} Appellant, 621 City Park, LLC, appeals from a decision and order of the
Ohio Board of Tax Appeals ("BTA") determining the taxable value of certain real property
for the tax year 2010. For the following reasons, we reverse and remand for further
proceedings.
No. 14AP-167                                                                                            2


I. FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} Appellant owns a four-unit residential property in the German Village area
of Columbus. For tax year 2010, the Franklin County Auditor ("auditor") assigned a true
value of $360,000. Appellant filed a complaint against valuation, seeking a reduction of
true value to $300,000. Appellee, Board of Education of the Columbus City Schools
("BOE"), filed a counter-complaint seeking to retain the auditor's valuation.
        {¶ 3} Following a hearing, appellee, Franklin County Board of Revision ("BOR"),
reduced the true value of appellant's property to $290,000 for tax year 2010. The BOE
filed an appeal with the BTA, and, following a hearing, the BTA reinstated the $360,000
value originally assessed by the auditor.
II. ASSIGNMENTS OF ERROR
        {¶ 4} In a timely appeal, appellant asserts the following assignments of error:
                [I.] The Decision of the Board of Tax Appeals is unreasonable
                and unlawful in that the Board held the Appellant herein
                (Appellee at BTA) had the burden of proof with respect to an
                increase in valuation sought by the Board of Education.

                [II.] The Decision of the Board of Tax Appeals is
                unreasonable and unlawful in that it accorded no weight to
                the expert opinion of the property's owner based [on] his
                experience and comparable sales data.

                [III.] The Board of Tax [A]ppeals in rejecting the Decision of
                the Board of Revision by reference to a gross rent multiplier
                approach acted unreasonably and unlawfully.

III. DISCUSSION
        {¶ 5} On May 20, 2013, the BOR held a hearing on appellant's complaint against
valuation.1    Appellant presented an appraisal report for 2011 and the testimony of
Kenneth Goff, the individual who prepared the appraisal report. Mr. Goff testified that he
has been a real estate appraiser for 38 years and specializes in the appraisal of one-to-
four-unit residential properties. He appraised the subject property for tax year 2011 at a
value of $275,000. In performing the appraisal, Mr. Goff utilized two commonly accepted


1The hearing for tax year 2010 was consolidated with the hearing for tax years 2011 and 2012 regarding the
same property. The record of the hearing consists of an audio recording and a hearing worksheet.
No. 14AP-167                                                                             3


valuation methods: (1) the sales-comparison method, which focuses on the prices of
comparable properties that have sold recently, and (2) the income-capitalization method,
which focuses on a property's capacity to generate income for the owner. According to
Mr. Goff, both methods yielded similar value estimates.
       {¶ 6} Mr. Goff testified as to the specifics of both valuation methods. Regarding
the sales-comparison method, Mr. Goff testified that he examined sales data for three
similarly situated four-unit residential properties and made adjustments relevant to the
subject property for square footage, condition, and price per unit differences.         He
personally viewed and inspected the exterior of the three sales comparables and utilized
photographs and other information provided in the multiple listing service to assess the
interior of the three sales comparables.
       {¶ 7} As to the income-capitalization method, Mr. Goff testified that such method
is commonly used in valuation of one-to-four-unit residential properties; it is less
commonly used to value industrial or more complex properties. Under the income-
capitalization method, valuation is calculated based upon the product of the subject
property's total gross monthly rental income and a gross rent multiplier. In calculating
total gross monthly rental income for the subject property, Mr. Goff utilized gross market
rents that were slightly lower than the actual gross rents received. In response to a
question posed by the BOR, Mr. Goff testified that he derived the gross rent multiplier for
the subject property from the gross rent multipliers for the three sales comparables.
       {¶ 8} Mr. Goff admitted that he did not conduct a specific appraisal of the
property for tax year 2010, and he declined to provide an opinion of value as of January 1,
2010. However, he averred that all the sales comparables used in the 2011 appraisal
occurred in 2010 and could be used as part of a valuation analysis for 2010. He also noted
that total residential property values in Franklin County from 2010 to 2011 essentially
remained static.
       {¶ 9} Appellant also presented the testimony of Thomas Willoughby, the sole
member of the limited liability corporation that owns the subject property. Summarizing
his educational and employment background, Mr. Willoughby testified that he holds a
degree in architecture from Glasgow University, an M.B.A. in finance from Harvard
University, and a Ph.D. from Cambridge University. He has been engaged full time in real
No. 14AP-167                                                                                      4


estate investment in the German Village area for over 30 years and has closely followed
real estate market trends in the area. Over the course of his 30-year investment history,
Mr. Willoughby has owned over 100 one-to-four-unit residential properties.
       {¶ 10} Mr. Willoughby testified that appellant purchased the subject property in
May 2006 for $360,000.          Since the time of purchase, the property has been well-
maintained and has been fully occupied, with few exceptions. As of the tax lien date of
January 1, 2010, the property was fully occupied at above market rents. Based both on his
ownership of the subject property and his experience in the German Village real estate
market, Mr. Willoughby concurred in Mr. Goff's $275,000 appraisal.
       {¶ 11} Although an attorney representing the BOE appeared at the hearing and
cross-examined both Mr. Goff and Mr. Willoughby, the BOE did not present any
witnesses or additional information regarding the valuation of the property. Noting
appellant's failure to submit an appraisal report specific to tax year 2010, the BOE
attorney argued that appellant failed to meet its burden of proving entitlement to a
reduction in value.
       {¶ 12} On May 22, 2013, the valuation of the subject property again became the
topic of a BOR proceeding. During that proceeding, the auditor recommended for tax
year 2011 the BOR apply a slightly higher gross rent multiplier than that set forth in the
2011 appraisal report, resulting in a valuation of $290,000.                The auditor further
recommended that the BOR value the subject property for tax year 2010 the same as for
tax year 2011, i.e., $290,000, based on the testimony regarding static market conditions.
       {¶ 13} The BOR issued a decision on May 22, 2013, concluding that a decrease in
valuation of $70,000 was warranted and that such change was effective as of tax lien date
January 1, 2010. Accordingly, the BOR reduced the true value of appellant's property to
$290,000 for tax year 2010.2
       {¶ 14} Upon the BOE's timely appeal, the BTA conducted a hearing on January 6,
2014. Appellant once again presented the testimony of Mr. Goff and Mr. Willoughby,
each of whom essentially reiterated the testimony offered at the BOR hearing, with some
additions.

2The BOR also valued the property at $290,000 for tax years 2011 and 2012. The BOE appealed only the
valuation for tax year 2010.
No. 14AP-167                                                                            5


       {¶ 15} Mr. Goff again averred that he appraised the subject property for tax year
2011 at a value of $275,000, but did not conduct an appraisal for tax year 2010. He also
reiterated that the sales comparables used in the 2011 appraisal occurred in 2010 and
could be used as part of a valuation analysis for 2010. Mr. Goff described the 2009 to
2011 market value trend for properties in the German Village area as "flat." (Jan. 6, 2014
BTA Tr. 13.) He also testified that he had "no information that would indicate there would
be a significant valuation difference plus or minus" between tax years 2010 and 2011.
(Jan. 6, 2014 BTA Tr. 13.)
       {¶ 16} Mr. Willoughby opined that the collapse of the financial markets in 2008
negatively affected the value of the subject property from 2009 to 2011. He further
opined that the BOR's $290,000 valuation was an acceptable compromise between his
original valuation of $300,000 (set forth in the complaint) and Mr. Goff's $275,000
valuation.
       {¶ 17} Although the attorney for the BOE cross-examined Mr. Goff and Mr.
Willoughby during the BTA hearing, the BOE did not present any witnesses, evidence of
its own valuation, or evidence in support of the auditor's valuation. The BOE attorney
argued that the BOR improperly reduced the auditor's true value for the subject property
from $360,000 to $290,000 for tax year 2010. The BOE attorney contended that,
because the record was devoid of any appraisal evidence as of January 1, 2010, Mr. Goff's
testimony before the BOR and the BTA should be afforded no weight. The BOE attorney
further argued that while Mr. Willoughby, as sole member of the limited liability
corporation that owns the subject property, was competent to provide an opinion of value,
his testimony was neither offered as a qualified expert, nor was his opinion based on a
valuation analysis utilizing market rents or income as of tax year 2010.
       {¶ 18} In its January 31, 2014 decision and order, the BTA noted that the appraisal
presented by appellant valued the property as of January 1, 2011, 12 months after the tax
lien date of January 1, 2010. Citing Supreme Court of Ohio case law emphasizing the
importance of an expert's opinion establishing valuation as of the tax lien date in issue,
the BTA found that "[i]n the absence of an appraiser's opinion of value as of the relevant
tax lien date, we find that the owner failed to meet its burden of proof before this board
and before the BOR."         (BTA Decision and Order, 3.)    In a footnote following this
No. 14AP-167                                                                              6


statement, the BTA noted that although Mr. Willoughby, as the property owner, was
entitled to provide an opinion as to the property's value, "in order for such an opinion to
be considered probative, it must be supported with tangible evidence of a property's
value," and "[t]he weight to be accorded an owner's evidence is left to the sound discretion
of this board." (BTA Decision and Order, 3, fn. 3.) The BTA further found inappropriate
the BOR's use of an income-capitalization method to value using a gross rent multiplier.
The BTA concluded that "[i]n the absence of sufficient evidence to support a decrease in
value, we must reverse the reduction ordered by the BOR." (BTA Decision and Order, 4.)
       {¶ 19} Recently, in Piepho v. Franklin Cty. Bd. of Revision, 10th Dist. No. 13AP-
818, 2014-Ohio-2908, ¶ 4-6, this court set forth the standard of review applicable to BTA
decisions:
               An appellate court reviews decisions of the BTA to determine
               whether they are reasonable and lawful.              Gesler v.
               Worthington Income Tax Bd. of Appeals, 138 Ohio St.3d 76,
               2013-Ohio-4986, ¶ 10; see Bd. of Edn. v. Franklin Cty. Bd. of
               Revision, 10th Dist. No. 12AP-682, 2013-Ohio-4504, ¶ 8,
               citing HIN, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 124 Ohio
               St.3d 481, 2010-Ohio-687, ¶ 13. The " 'fair market value of
               property for tax purposes is a question of fact, the
               determination of which is primarily within the province of the
               taxing authorities' " and an appellate court will not disturb a
               decision of the BTA " 'unless it affirmatively appears from the
               record that such decision is unreasonable or unlawful.' "
               Hilliard City Schools Bd. of Edn. v. Franklin Cty. Bd. of
               Revision, 139 Ohio St.3d 1, 2014-Ohio-853, ¶ 48, quoting
               EOP-BP Tower, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 106
               Ohio St.3d 1, 2005-Ohio-3096, ¶ 17, quoting Cuyahoga Cty.
               Bd. of Revision v. Fodor, 15 Ohio St.2d 52 (1968), syllabus.

               "The BTA's findings of fact are to be affirmed if supported by
               reliable and probative evidence, and the BTA's determination
               of the credibility of witnesses and its weighing of the evidence
               are subject to a highly deferential abuse-of-discretion review
               on appeal." Worthington City Schools Bd. of Edn. v. Franklin
               Cty. Bd. of Revision, 129 Ohio St.3d 3, 2011-Ohio-2316, ¶ 18,
               citing Olentangy Local Schools Bd. of Edn. v. Delaware Cty.
               Bd. of Revision, 125 Ohio St.3d 103, 2010-Ohio-1040, ¶ 15,
               and Satullo v. Wilkins, 111 Ohio St.3d 399, 2006-Ohio-5856,
               ¶ 14; Wingates L.L.C. v. South-Western City Schools Bd. of
               Edn., 10th Dist. No. 10AP-846, 2011-Ohio-2372. However, we
No. 14AP-167                                                                              7


               will reverse a BTA decision if the decision is based on an
               incorrect legal conclusion. The Chapel v. Testa, 129 Ohio
               St.3d 21, 2011-Ohio-545, ¶ 9; see also Satullo at ¶ 14, and
               Gahanna-Jefferson Local School Dist. Bd. of Edn. v. Zaino,
               93 Ohio St.3d 231, 232 (2001).

               When a taxpayer challenges the auditor's valuation of
               property before the BOR, the taxpayer has the burden to
               prove entitlement to a reduction in value. See CABOT III-
               OH1M02, L.L.C. v. Franklin Cty. Bd. of Revision, 10th Dist.
               No. 13AP-232, 2013-Ohio-5301, ¶ 27, citing Dayton-
               Montgomery Cty. Port Auth. v. Montgomery Cty. Bd. of
               Revision, 113 Ohio St.3d 281, 2007-Ohio-1948, ¶ 15. In an
               appeal to the BTA, the party challenging the BOR's decision
               has the burden of proof to establish the party's proposed value
               as the value of the property. Sapina v. Cuyahoga Cty. Bd. of
               Revision, 136 Ohio St.3d 188, 2013-Ohio-3028, ¶ 26, see also
               Colonial Village Ltd. v. Washington Cty. Bd. of Revision, 123
               Ohio St.3d 268, 2009-Ohio-4975, ¶ 23. "To prevail on appeal,
               the appellant must present competent and probative evidence
               supporting the value the appellant asserts." CABOT III-
               OH1M02 at ¶ 26, citing Bd. of Edn. of the Dublin City Schools
               v. Franklin Cty. Bd. of Revision, 139 Ohio St.3d 193, 2013-
               Ohio-4543, ¶ 14.

       {¶ 20} By its first assignment of error, appellant contends the BTA's decision and
order is unreasonable and unlawful in that the BTA improperly shifted the burden of
proof to appellant. Appellant cites the BTA's statement that "[i]n the absence of an
appraiser's opinion of value as of the relevant tax lien date, we find that the owner failed
to meet its burden of proof before this board and before the BOR." (BTA Decision and
Order, 3.)   Appellant contends that the prejudice resulting from the BTA's error is
particularly egregious given that the BOE introduced no evidence at either the BOR or the
BTA hearing supporting reinstatement of the auditor's valuation.
       {¶ 21} In Dublin City Schools v. Franklin Cty. Bd. of Rev., 139 Ohio St.3d 193,
2013-Ohio-4543 ("Dublin City Schools I"), the Supreme Court of Ohio addressed the
identical burden-of-proof issue raised in the present case. In that case, the property
owner filed a complaint challenging the auditor's valuation of the property. At the hearing
before the BOR, the property owner presented the testimony of its managing partner and
the report and testimony of its appraiser.       The board of education attorney cross-
No. 14AP-167                                                                              8


examined the managing partner, but the board of education did not present any witnesses
or additional information as to the valuation of the property. Thus, the only evidence of
value presented at the hearing came from the appraiser's testimony and report. The BOR
adopted the appraiser's valuation, noting that the board of education provided no
additional information and recognizing the appraiser as an expert in real estate appraisal.
       {¶ 22} The board of education appealed to the BTA. At the BTA hearing, the
property owner once again presented the managing partner and the appraiser as
witnesses. The appraiser provided additional information and adjusted his valuation
slightly downward. The board of education attorney cross-examined the witnesses, but
the board of education presented no witnesses, no evidence of its own valuation, and no
evidence in support of the auditor's valuation.
       {¶ 23} After reviewing the evidence, the BTA concluded that the property owner
"failed to present competent and probative evidence to either this board or the BOR in
support of its requested decreases in value." (Citations to BTA decisions omitted.) Id. at
¶ 9. Specifically, the BTA found that the appraiser's valuation methodology was improper.
It subsequently reversed the BOR's valuation and reinstated the auditor's valuation.
       {¶ 24} On appeal to the Supreme Court of Ohio, the property owner contended,
among other things, that: (1) the BTA's decision was unreasonable and unlawful because
it reverted to the auditor's value when the board of education introduced no evidence in
support of the auditor's valuation, (2) the BTA did not hold the board of education to its
burden of proof and improperly shifted the burden of proof to the property owner, and
(3) the BTA erred by rejecting the property owner's valuation methodology.
       {¶ 25} In response, the board of education asserted that the property owner's
appraisal did not constitute competent and probative evidence of the property's true
value. The board of education further argued that, because the property owner did not
satisfy its initial burden to prove that the appraisal evidenced the true value of the
property, the BTA did not improperly shift the burden of proof to the property owner.
       {¶ 26} The Supreme Court framed the issue before it: "we must decide whether the
BTA properly reinstated the auditor's valuation of the [property]."       Id. at ¶ 12.   In
analyzing this issue, the court first set forth the relevant burdens of proof. The court
noted that "the taxpayer bears the burden to establish the right to a deduction and a
No. 14AP-167                                                                               9


taxpayer is ' "not entitled to the deduction claimed merely because no evidence is adduced
contra his claim." ' "   Id. at ¶ 14, quoting Dayton-Montgomery Cty. Port Auth. v.
Montgomery Cty. Bd. of Revision, 113 Ohio St.3d 281, 2007-Ohio-1948, ¶ 15, quoting W.
Industries, Inc. v. Hamilton Cty. Bd. of Revision, 170 Ohio St. 340, 342 (1960). The
Supreme Court further noted that "[w]hen a party appeals a board of revision's decision to
the BTA, the appellant, whether it be a taxpayer or a board of education, has the burden to
prove its right to a reduction or increase in the board of revision's determination of value"
and that "[t]o prevail on appeal before the BTA, the appellant must present 'competent
and credible evidence' supporting the value the appellant asserts." Id. at ¶ 15, citing
Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision, 90 Ohio St.3d
564, 566 (2001).
       {¶ 27} Applying these burdens of proof to the case before it, the Supreme Court
noted that the property owner had the burden to prove its right to a reduction when it
challenged the auditor's valuation of the property before the BOR. Id. at ¶ 16, citing
Dayton-Montgomery at ¶ 15. The court found that the property owner had met its
burden through the testimony of its managing partner and an appraiser and that once the
BOR adopted the property owner's valuation, the burden of going forward with evidence
shifted to the board of education on appeal to the BTA to present " 'competent and
probative evidence to make its case.' " Id., quoting Columbus City School Dist. at 566.
The court further found that, because the board of education did not present any evidence
to support its own valuation or the auditor's valuation and instead chose to attack the
appraiser's valuation through cross-examination, the board of education failed to sustain
its burden. The court concluded that "[s]ince the board of education failed to meet its
burden on appeal and the only evidence in the record—the testimony of [the managing
partner] and [appraiser]—negates the auditor's determination, we now turn to the
question of whether the BTA acted reasonably and lawfully by reinstating the auditor's
valuation." Id.
       {¶ 28} Addressing reinstatement of the auditor's valuation, the court recognized
that " 'the auditor's initial determination of value for a given tax year possesses an
increment of prima-facie probative force.' "      Id. at ¶ 17, quoting FirstCal Indus. 2
Acquisitions, L.L.C. v. Franklin Cty. Bd. of Revision, 125 Ohio St.3d 485, 2010-Ohio-1921,
No. 14AP-167                                                                              10


¶ 31. However, the court further stated that "when a taxpayer presents evidence contrary
to the auditor's valuation and no evidence is offered to support the auditor's valuation, the
BTA may not simply reinstate the auditor's determination."             Id., citing Dayton-
Montgomery at ¶ 27; Bedford Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 115 Ohio
St.3d 449, 2007-Ohio-5237, ¶ 11-12. Rather, " 'once the BTA had determined that the
record contained evidence tending to negate the county's original valuation, the BTA's
duty was to "determine whether the record as developed by the parties contain[s]
sufficient evidence to permit an independent valuation of the property." ' " Dublin City
Schools I at ¶ 17, quoting Vandalia-Butler City Schools Bd. of Edn. v. Montgomery Cty.
Bd. of Revision, 130 Ohio St.3d 291, 2011-Ohio-5078, ¶ 26, quoting Colonial Village, Ltd.
v. Washington Cty. Bd. of Revision, 114 Ohio St.3d 493, 2007-Ohio-4641, ¶ 25. The court
noted that the board of education had produced no evidence to support its valuation or
the auditor's valuation of the property, nor did it identify the procedures or methods the
auditor had used in valuing the property. Id.
       {¶ 29} The court then considered the board of education's reliance on Colonial
Village, Ltd. v. Washington Cty. Bd. of Revision, 123 Ohio St.3d 268, 2009-Ohio-4975
("Colonial Village"), for the proposition that if the evidence presented is not reliable and
is not probative, the BTA should revert to the auditor's valuation as the default value. The
court distinguished Colonial Village on two grounds. First, the court found Colonial
Village factually distinguishable, as it involved a situation where the BOR initially
adopted the auditor's valuation, and, after finding that the property owner had not met its
burden on appeal, the BTA affirmed the BOR's conclusion reinstating the auditor's
valuation. The court noted that in the case before it, the BOR adopted the property
owner's valuation, and, since the property owner presented competent, credible evidence
of valuation and other evidence negating the auditor's valuation and the board of
education did not present any evidence to support its valuation or the auditor's valuation,
the BTA abused its discretion in reinstating the auditor's valuation. Dublin City Schools I
at ¶ 20. The court secondly noted that the board of education had failed to recognize that
although the Colonial Village court stated that the BTA is justified in retaining the
auditor's valuation when an appellant fails to sustain its burden of proof at the BTA, it
also acknowledged that an exception to that general rule arises when the record
No. 14AP-167                                                                              11


affirmatively negates the validity of the auditor's valuation. Id. The court found that the
case before it fell under that exception because the property owner established a different
valuation than that of the auditor, and the board of education offered no evidence to
support its valuation or the auditor's valuation. Id.
       {¶ 30} The court determined that the BTA's reinstatement of the auditor's
valuation was " 'not justified, because the taxpayer had presented evidence contrary to the
auditor's determination to the board of revision.' " Id. at ¶ 21, quoting Bedford at ¶ 12.
The court noted that in Vandalia-Butler, it clarified its holding in Bedford and explained:
" 'Even if some evidence tends to negate the auditor's valuation, it is proper to revert to
that valuation when the BTA finds that the owner has not proved a lower value and there
is otherwise "no evidence from which the BTA can independently determine value." ' "
Dublin City Schools I at ¶ 21, quoting Vandalia-Butler at ¶ 24, quoting Simmons v.
Cuyahoga Cty. Bd. of Revision, 81 Ohio St.3d 47, 49 (1998). The court concluded that in
the case before it, evidence existed from which the BTA could independently determine
value. "It is clear from a review of the record that the auditor's valuation of the property
was too high. Specifically, there is no evidence indicating that the auditor accounted for
[the property's] depreciation in value due to market conditions." Id. "Considering the
market conditions presented before the [BOR] and the BTA and the absence of any
evidence in the record addressing whether the auditor took those market conditions into
account, * * * grounds exist for determining that the BTA unreasonably adopted the
auditor's valuation." Id. at ¶ 24. The court concluded that "[w]hen confronted with such
clear evidence negating the auditor's valuation, the BTA acted unreasonably and
unlawfully in adopting the auditor's valuation rather than determining the taxable value
of the property. It acted 'unlawfully by making a finding of value that is affirmatively
contradicted by the only evidence in the record.' "        Id. at ¶ 26, quoting Dayton-
Montgomery at ¶ 27. The court reversed the BTA's determination, adopted the "only
evidence of valuation contained in the record presented by [the property owner] through
its expert," and reinstated the BOR's valuation. Id. at ¶ 27. The court further averred that
it was not required to consider whether the valuation methodology utilized in the property
owner's appraisal was appropriate because the court had determined that the BTA acted
unreasonably and unlawfully in failing to conduct its own independent valuation of the
No. 14AP-167                                                                                                 12


property, taking into account, among other things, the property's depreciation in value
due to the downturn in the economy. Id. at ¶ 27, fn. 1.
        {¶ 31} The board of education moved for reconsideration. Dublin City Schools Bd.
of Edn. v. Franklin Cty. Bd. of Revision, 139 Ohio St.3d 212, 2014-Ohio-1940 ("Dublin
City Schools II"). As relevant here, the board of education argued that the court erred in
holding that the board of education had to offer additional evidence of value, beyond the
auditor's appraisal, in order to meet its burden of proof at the BTA hearing. The court
declined to reconsider this issue, stating that it had "already thoroughly considered the
burden-of-proof issue in our first decision." Id. at ¶ 10. The board of education also
argued that the court erred in summarily accepting the property owner's valuation
without considering the validity of that valuation. After considering the property owner's
valuation methodology, the court determined that the BTA properly rejected it. Id. at
¶ 16-29. However, the court further determined that the BTA erred in reinstating the
auditor's valuation without first conducting its own analysis and making an independent
determination as to the taxable value of the property. Accordingly, the court remanded
the matter to the BTA to conduct an independent valuation. Id. at ¶ 30-32.
        {¶ 32} Applying the undisturbed burden-of-proof portion of Dublin City Schools I
to the present case, appellant had the burden to prove its right to a reduction when it
challenged the auditor's valuation before the BOR.                    To meet this burden, appellant
presented the testimony of its sole member, Mr. Willoughby, and the appraiser, Mr. Goff.
The BOR adopted appellant's valuation,3 thereby shifting the burden of going forward
with evidence to the BOE on appeal to the BTA to present competent and probative
evidence to make its case. However, the BOE presented no evidence to support its own
valuation or that of the auditor, choosing instead to attack appellant's evidence through
cross-examination. The BOE thus failed to sustain its burden on appeal.
        {¶ 33} Although Dublin City Schools I supports appellant's assertion that the BTA
improperly shifted the burden to appellant, the BTA's error in this regard does not, alone,
constitute reversible error mandating reinstatement of the valuation as determined by the

3 The BOR appears to have adopted the auditor's recommendation asserted during the May 22, 2013
proceeding regarding application of a slightly higher gross rent multiplier than that set forth in the appraisal
report presented by appellant, as the BOR valued the property at $290,000, rather than $275,000 as set
forth in the appraisal report.
No. 14AP-167                                                                               13


BOR. Rather, as Dublin City Schools I instructs, since the BOE failed to meet its burden
on appeal and the only evidence in the record, i.e., the testimony of Mr. Willoughby and
Mr. Goff, negates the auditor's determination, we must consider the question of whether
the BTA acted reasonably and lawfully by reinstating the auditor's valuation. Id. at ¶ 16.
According to Dublin City Schools II, this question first requires us to determine whether
the property owner's valuation methodology was accurate. Id. at ¶ 13.
       {¶ 34} In the present case, the BTA rejected appellant's appraisal report because it
valued the property as of January 1, 2011, rather than the relevant tax lien date of
January 1, 2010. In doing so, the BTA cited Freshwater v. Belmont Cty. Bd. of Revision,
80 Ohio St.3d 26 (1997), and Olmsted Falls Village Assn. v. Cuyahoga Cty. Bd. of
Revision, 75 Ohio St.3d 552, 554-55 (1996). In Freshwater, the property owner presented
two appraisal reports and testimony of the appraiser. The reports stated values as of two
different dates from the tax lien date at issue, which was January 1, 1994. The first report
valued the property as of December 30, 1991; the second valued the property as of April 5,
1996. The appraiser averaged the two appraisals to estimate the value on the tax lien date.
The Supreme Court of Ohio affirmed the BTA's rejection of that method, noting that the
"essence of an assessment is that it fixes the value based upon facts as they exist as a
certain point in time. * * * The real estate market may rise, fall, or stay constant between
any two dates, and the assumption that a change in valuation between two given dates is
constant and uniform, without proof, may properly be rejected by the finder of fact." Id.
at 30. Accordingly, the court concluded that averaging did not constitute a determination
of value as of the relevant tax lien date. Id. In Olmsted Village, the Supreme Court of
Ohio rejected the BTA's reliance on an appraisal because the appraiser did not tie his
opinion of value to the tax lien date. The court held that "the BTA must base its decision
on an opinion of true value that expresses a value for the property as of the tax lien date of
the year in question." Id. at 555.
       {¶ 35} Appellant claims that the comparable sales data in the January 1, 2011
appraisal report constitutes probative evidence of the value of the property as of
January 1, 2010. Appellant relies upon Plain Local Schools Bd. of Edn. v. Franklin Cty.
Bd. of Revision, 130 Ohio St.3d 230, 2011-Ohio-3362, and AP Hotels of Illinois, Inc. v.
Franklin Cty. Bd. of Revision, 118 Ohio St.3d 343, 2008-Ohio-2565, to claim that
No. 14AP-167                                                                              14


evidence from an appraisal report that opines a value as of a date other than the tax lien
date can be considered as an element of proof in making a value determination as of the
tax lien date.
       {¶ 36} In Plain Local Schools, the school board challenged the BTA's reliance on an
appraisal report that expressed an opinion of value as of May 1, 2004 as a determination
of value as of tax year 2005. Citing prior case law holding that the BTA must base its
decision on an opinion of true value that expresses a value for the property as of the tax
lien date in issue, the court expressly stated that the BTA would have erred in relying on
an appraisal report that valued the property as of a date other than for the relevant tax
year. However, the court went on to note that is not what the BTA had done. "Instead,
the BTA placed its reliance on the testimony of Blosser, an appraiser who expressed her
opinion that the $2,000,000 figure, which originally expressed an opinion of value as of
May 1, 2004, constituted a 'solid valuation' as of January 1, 2005, the tax-lien date.
According to the BTA, 'Blosser has provided her testimonial opinion of the property's
worth on [the] tax lien date,' and she 'supported that opinion with appraisal evidence of
another's written report.' " Id. at ¶ 27, quoting Plain Local Schools Bd. of Edn. v. Franklin
Cty. Bd. of Revision, BTA No. 2007-V-211, 2009 Ohio Tax LEXIS 1849 (Dec. 15, 2009).
       {¶ 37} Plain Local Schools found that the circumstances in that case paralleled
those of AP Hotels. Id. at ¶ 28. In AP Hotels, the BTA considered an appraisal report that
valued the property as of January 1, 2003, along with the oral testimony of the appraiser
who prepared the report. The appraiser opined that the value of the property as of the
relevant tax lien date, January 1, 2002, "would be the same" as its value on January 1,
2003. Id. at ¶ 7. The BTA regarded that testimony in light of the information contained
within the appraisal report and determined that the matters set forth in the written report
supported the oral testimony and justified the conclusion that the value as of January 1,
2002 was the same as the value on January 1, 2003.
       {¶ 38} The BTA in the present case also found inappropriate the use of an income-
capitalization method to value using a gross rent multiplier, citing Independence School
Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 8th Dist. No. 94585, 2010-Ohio-5845.
In that case, the court stated that "it was within [the BTA's] discretion whether to accept
No. 14AP-167                                                                             15


the gross income multiplier in determining the value as the BTA is not required to adopt
the valuation fixed by any expert or witness." Id. at ¶ 18.
       {¶ 39} In the present case, the appraisal report submitted by appellant did not
value the subject property as of the relevant tax lien date of January 1, 2010, and, in
contrast to Plain Local Schools and AP Hotels, the BTA appears to have afforded no
weight to Mr. Goff's oral testimony regarding use of the January 1, 2011 appraisal as an
appropriate valuation tool for January 1, 2010.        "When asked, Mr. Goff specifically
declined to give an opinion of value as of January 1, 2010, but noted that total residential
property values in Franklin County from 2010 to 2011 were essentially the same." (BTA
Decision and Order, 2.) Further, it was within the BTA's discretion to reject use of the
income-capitalization method to valuation using a gross rent multiplier. Independence
School Dist. For these reasons, the BTA did not err in rejecting appellant's valuation
methodology.
       {¶ 40} However, after it considered and rejected appellant's valuation, the BTA
merely reinstated the auditor's valuation. As both Dublin City Schools I and II instruct,
while the BTA is justified in retaining the auditor's valuation where the property owner
has not met its burden in support of its claimed value, an exception to this general rule
applies when the record affirmatively negates the validity of the auditor's valuation.
Dublin City Schools I at ¶ 20; Dublin City Schools II at ¶ 30. Here, as in Dublin City
Schools I, there is no indication that the auditor accounted for the decrease in the
property's market value stemming from the 2008 financial crisis. Appellant presented
evidence that the value of the property in 2010 was significantly reduced by the financial
crisis in 2008. The property owner, Mr. Willoughby, testified that the fall of the financial
markets in 2008 negatively affected the value of the property for 2008. Although the BTA
discounted Mr. Willoughby's testimony regarding the value of the property because it was
not supported with "tangible evidence" of its value, the BTA did not specifically discount,
or even mention, his testimony as to the depreciation in value due to the downturn in the
economy.
       {¶ 41} Accordingly, because appellant presented evidence contrary to the auditor's
valuation, and the BOE offered no evidence to support the auditor's valuation, the BTA
erred in simply reverting to the auditor's valuation. Pursuant to Dublin City Schools II,
No. 14AP-167                                                                             16


this matter must be remanded to the BTA to independently determine the taxable value of
the subject property.
       {¶ 42} Appellant's first assignment of error is, therefore, sustained.
       {¶ 43} Because we have determined that the matter must be remanded to the BTA
for further proceedings, appellant's second and third assignments of error are rendered
moot, and we need not address them. App.R. 12(A)(1)(c).
IV. CONCLUSION
       {¶ 44} For the foregoing reasons, appellant's first assignment of error is sustained,
and appellant's second and third assignments of error are rendered moot. The judgment
of the Ohio Board of Tax Appeals is reversed, and this cause is remanded for further
proceedings consistent with this decision.
                                                                        Judgment reversed;
                                                                           cause remanded.

                          DORRIAN and O'GRADY, JJ., concur.
                        _____________________________